      Case 2:19-cv-01602-JAM-EFB Document 7 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AMOUGH BONTON,                                     No. 2:19-cv-1602-JAM-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    SACRAMENTO COUNTY SUPERIOR
      COURT,
15
                         Respondent.
16

17

18           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On April 6, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on petitioner and which contained notice to petitioner that any objections to the

23   findings and recommendations were to be filed within fourteen days. Petitioner has not filed

24   objections to the findings and recommendations.

25           The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   /////
                                                        1
     Case 2:19-cv-01602-JAM-EFB Document 7 Filed 06/02/20 Page 2 of 2

 1         1. The findings and recommendations filed April 6, 2020, are adopted in full;
 2         2. The petition (ECF No. 1) is DISMISSED for failure to state a cognizable federal claim;
 3         3. The Clerk is directed to close the case; and
 4         4. The court declines to issue a certificate of appealability.
 5
     DATED: June 1, 2020
 6
                                                  /s/ John A. Mendez____________           _____
 7

 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
